In an action, inter alia, to permanently enjoin the defendant County of Suffolk "from imposing mandatory furloughs and/or discharging any employee of the County of Suffolk covered under” a certain collective bargaining agreement between the parties, the plaintiff, Suffolk County Association of Municipal Employees, Inc., appeals from an order of the Supreme Court, Suffolk County (Lama, J.), dated May 30, 1990, which (1) granted that branch of the defendant’s cross motion which was to dismiss the complaint, pursuant to CPLR 3211 (a) (2), for lack of subject matter jurisdiction, and (2), in effect, denied as academic, the plaintiff’s motion for a preliminary injunction.
Ordered that the order is modified, on the law, by deleting the provision thereof which granted that branch of the defendant’s cross motion which was to dismiss the complaint for lack of subject matter jurisdiction and substituting therefor a provision denying that branch of the defendant’s cross motion; as so modified, the order is affirmed, with costs payable to the plaintiff, the defendant’s time to serve an answer is extended until five days after the date of this decision and order; and it is further,
Ordered that the parties are directed to complete all pretrial proceedings necessary to file a note of issue and certificate of readiness within 15 days from the date of this decision and order, a special preference is granted, and a trial is directed to be held forthwith, upon the filing of the note of issue and certificate of readiness.
The plaintiff, Suffolk County Association of Municipal Employees, Inc. (hereinafter the Union), is the bargaining representative of approximately 7,500 Suffolk County municipal employees. In October 1989, after lengthy negotiations, a collective bargaining agreement was finalized between the Union and representatives of the County of Suffolk. On December 27, 1989, the Suffolk County Legislature adopted a resolution approving the agreement which was duly signed by the Suffolk County Executive on January 10, 1990.
Thereafter, the Suffolk County Executive advised the Suffolk County Legislature, by the transmission of a spending reduction plan, dated March 13, 1990, that in order to avoid an anticipated budget deficit, he intended, inter alia, to implement "personnel reductions” consisting of "layoffs” of approximately 100 employees covered by the collective bargaining *470agreement. Although the Suffolk County Legislature has, concededly, taken no action on this particular proposal of the Suffolk County Executive, the Suffolk County Executive intends to proceed with these "personnel reductions”. Indeed, it appears that some of these employees have already received notices of the termination of their employment.
The plaintiff commenced the instant action, inter alia, to permanently enjoin the defendant from implementing these proposed "personnel reductions”.
The Supreme Court granted that branch of the defendant’s cross motion which was to dismiss the complaint for lack of subject matter jurisdiction and, in effect, denied as academic, the plaintiff’s motion for a preliminary injunction.
Although the complaint in the instant action is inartfully drawn, the papers submitted by the plaintiff in opposition to the defendant’s motion to dismiss the complaint (see, Rovello v Orofino Realty Co., 40 NY2d 633), seriously challenge the legality of the actions of the defendant’s agent, County Executive Halpin, in unilaterally implementing "personnel reductions” affecting municipal positions during a budget crisis (see, Suffolk County Charter § C4-31; see also, Matter of Henry v Noto, 74 AD2d 604, mod on other grounds 50 NY2d 816). It is beyond cavil that the Supreme Court has subject matter jurisdiction to decide this particular issue (see, Matter of Henry v Noto, supra; see also, Matter of Slominski v Rutkowski, 91 AD2d 202, mod on other grounds 62 NY2d 781; Matter of Romaine v Halpin, 160 AD2d 945; Matter of Caputo v Halpin, 160 AD2d 938). Accordingly, the Supreme Court erred in granting that branch of the defendant’s cross motion which was to dismiss the complaint for lack of subject matter jurisdiction.
In view of the Supreme Court’s determination with respect to that branch of the defendant’s cross motion which was to dismiss the complaint for lack of subject matter jurisdiction, it, in effect, denied as academic the plaintiff’s motion for a preliminary injunction. This court’s reversal of the Supreme Court’s determination with respect to that branch of the defendant’s cross motion which was to dismiss the complaint for lack of subject matter jurisdiction, does not, however, mandate a different result with respect to the plaintiff’s motion for a preliminary injunction. This court has previously held, in a decision affirmed by the Court of Appeals, that in view of the fact that the affected workers would be entitled "to reinstatement and back pay if they ultimately prevailed” *471(Cohen v Department of Social Servs., 30 NY2d 571, 572, affg 37 AD2d 626), irreparable harm had not been demonstrated and a preliminary injunction was therefore not warranted (see, Cohen v Department of Social Servs., supra). Similarly, in Matter of Armitage v Carey (49 AD2d 496, 498), the Third Department held that "[l]oss of employment, although most likely to cause severe hardship, does not constitute irreparable damage” for the purposes of the issuance of a preliminary injunction since the affected workers "will be entitled to reinstatement and back pay in the event they ultimately prevail” (Matter of Armitage v Carey, supra, at 498; see also, DeLury v City of New York, 48 AD2d 405). Moreover, contrary to the dissenters’ view, at oral argument the County Attorney stated that the affected employees were entitled to be made whole in the event it was determined that they were illegally discharged by County Executive Halpin.
Finally, the cases cited by the dissenters are factually inapposite to the case at bar and do not mandate a departure, in this case, from the general principles set forth in Cohen v Department of Social Servs. (supra), Matter of Armitage v Carey (supra), and DeLury v City of New York (supra).
We have reviewed the parties’ remaining contentions and find them to be without merit. Mangano, P. J., Hooper and O’Brien, JJ. concur.